Response to Arguments
Applicant's arguments filed 28 MAY 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Applicant respectfully submits that the amended claims are in condition for allowance based at least on the incorporated subject matter of claim 9, as noted above.

Accordingly, Applicant therefore respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejections of claims 1-8 and 10-20.

	Examiner updated the search on this topic and found that a few documents may be used for a 103. Specifically, U.S. Bank, U.S. Bank Services: Terms and Conditions, 2016, pp. 1-49 recites the following risk assessments:

Customer acknowledges and agrees that such a security procedure is commercially reasonable and that Customer’s failure to use this procedure substantially increases Customer’s risk of an unauthorized ACH file.

	Further, it recites:

2. Customer Instructions. Bank is authorized to accept, act upon and rely upon all written instructions given by Customer or those Authorized Users designated from time to time by Customer to Bank as having such authority as provided in accordance with this Agreement. Customer hereby represents and warrants that each Authorized User is authorized to give instructions to Bank. Customer may give written instructions to Bank via email by sending such instructions to Bank’s email address of record (as may be designated from time to time by Bank) and Bank is authorized to act upon any such transaction request received immediately upon receipt thereof. Bank is under no obligation to deliver to Customer acknowledgement that it has received such instructions via email. Bank shall not be liable in any manner if it executes any oral or written instruction that comes from Customer or its Authorized User. All claims for failure to properly follow the instructions of Customer or the Authorized User must be made within thirty (30) days from the date on which the instructions were received by Bank or such claims are expressly waived by Customer.

Argument 2
Claim Objections

Claims 3, 6, 9, and 15 were objected to for being dependent on rejected claims.

While there is no direct indication these claims contain allowable subject matter, Applicant assumes that is the case, given that these claims were not rejected. Independent claims 1, 12 and 17 have been amended to incorporate subject matter 

	Examiner updated the search on this topic and found that a few documents may be used for a 103. Specifically, U.S. Bank, U.S. Bank Services: Terms and Conditions, 2016, pp. 1-49 recites the following risk assessments:

Customer acknowledges and agrees that such a security procedure is commercially reasonable and that Customer’s failure to use this procedure substantially increases Customer’s risk of an unauthorized ACH file.

	Further, it recites:

2. Customer Instructions. Bank is authorized to accept, act upon and rely upon all written instructions given by Customer or those Authorized Users designated from time to time by Customer to Bank as having such authority as provided in accordance with this Agreement. Customer hereby represents and warrants that each Authorized User is authorized to give instructions to Bank. Customer may give written instructions to Bank via email by sending such instructions to Bank’s email address of record (as may be designated from time to time by Bank) and Bank is authorized to act upon any such transaction request received immediately upon receipt thereof. Bank is under no obligation to 

Argument 3
New Claim

New claim 21 incorporates subject matter from claim 6, which the office action did not raise any prior art rejections for. Claim 21 also depends from independent claim 17. Therefore, new claim 21 is patentable for at least similar reasons discussed above with respect to the independent claims.

	Regarding claim 17, Examiner updated the search on this topic and found that a few documents may be used for a 103. Specifically, U.S. Bank, U.S. Bank Services: Terms and Conditions, 2016, pp. 1-49 recites the following risk assessments:

Customer acknowledges and agrees that such a security procedure is commercially reasonable and that Customer’s failure to use this procedure substantially increases Customer’s risk of an unauthorized ACH file.



2. Customer Instructions. Bank is authorized to accept, act upon and rely upon all written instructions given by Customer or those Authorized Users designated from time to time by Customer to Bank as having such authority as provided in accordance with this Agreement. Customer hereby represents and warrants that each Authorized User is authorized to give instructions to Bank. Customer may give written instructions to Bank via email by sending such instructions to Bank’s email address of record (as may be designated from time to time by Bank) and Bank is authorized to act upon any such transaction request received immediately upon receipt thereof. Bank is under no obligation to deliver to Customer acknowledgement that it has received such instructions via email. Bank shall not be liable in any manner if it executes any oral or written instruction that comes from Customer or its Authorized User. All claims for failure to properly follow the instructions of Customer or the Authorized User must be made within thirty (30) days from the date on which the instructions were received by Bank or such claims are expressly waived by Customer.

	An updated search for a record with a "transaction amount", a "currency type", and an "address associated with a user" field found nothing.


Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
23 JUN 2021